Citation Nr: 0424457	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  98-08 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Esquire


ATTORNEY FOR THE BOARD


J. Fussell, Counsel




INTRODUCTION

The veteran had active service from May 1952 to July 1953.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The veteran timely appealed a June 2000 Board decision 
denying his claim to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2000, VA's General 
Counsel, representing the Secretary, filed an unopposed 
motion requesting that the Court vacate the Board's decision, 
stay further proceedings, and remand the claim to the Board 
for compliance with directives specified.  The Court granted 
the motion in a February 2001 order.

In March 2002, the Board undertook additional development of 
the case pursuant to authority then granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The additional development was to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), which became effective on 
November 9, 2000, during the pendency of the appeal.  
Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
veteran was again to be asked to provide necessary 
information regarding his alleged stressor in service and 
another attempt was to be made to verify this stressor.  
Also, private and VA clinical records were to be obtained.

But on May 1, 2003, before the development could be 
completed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), in Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs, invalidated a portion 
of the Board's development regulations-specifically, 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1346 - 49 (Fed. Cir. 2003) (DAV).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the RO for 
initial consideration or obtaining the appellant's waiver.  

So the Board remanded the case to the RO in September 2003 to 
attempt to have the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) verify the veteran's alleged 
stressor and, if verified, he was to be afforded a 
VA psychiatric examination to obtain a medical opinion 
indicating whether it was at least as likely as not that he 
had PTSD as a result of the stressor.

Also in the September 2003 remand, the Board noted the 
veteran's attorney had contended in a July 2001 statement 
that the veteran's letter received in February 1998 was also 
a request to reopen his claim for service connection for a 
nervous condition (psychiatric condition other than PTSD).  
However, because that issue had not yet been adjudicated by 
the RO, much less denied and appealed, it was referred there 
for all appropriate development and consideration.

In this regard, the Board had denied service connection for a 
psychiatric disorder, other than PTSD, in November 1995.  And 
after also denying a motion for reconsideration of that 
decision in June 1996, the veteran appealed that Board 
decision to the Court - which, in February 1997, dismissed 
his appeal as untimely.

More recently, the veteran and his attorney were notified of 
a June 2004 RO decision that again denied service connection 
for a psychiatric disorder other than PTSD.  And, as yet, he 
has not submitted a notice of disagreement (NOD) to initiate 
an appeal of that decision.  Unless and until he does, and 
receives a statement of the case (SOC) in response, and then 
perfects an appeal by submitting a substantive appeal (VA 
Form 9 or equivalent statement), the Board does not have 
jurisdiction to consider this additional claim.  See 
38 C.F.R. § 20.200 (2003).

As for the claim that is on appeal, concerning the PTSD in 
particular, unfortunately, still further development of the 
evidence is needed before the Board can decide this claim.  
So the case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran is receiving Social Security Administration (SSA) 
benefits, at least partly because of psychiatric disability, 
as evidenced by a March 1987 decision of an Administrative 
Law Judge (ALJ) of this agency.  VA's duty to assist the 
veteran with his claim includes obtaining any SSA disability 
benefits award and the underlying medical records.  See 
Voerth v. West, 13 Vet. App. 117, 121 (1999).

In response to the RO's inquiring following the Board's prior 
remand in September 2003, the USASCRUR reported in November 
2003 that it was unable to verify the veteran's alleged 
stressor that he narrowly avoided being aboard a plane during 
his assignment in Alaska that was either shot down or 
crashed, either over Russia or Alaska, on a mission to 
photograph Russian missile silos killing, so he was later 
told, 39 people.  The USASCRUR also indicated the Military 
History Institute (MHI) and the National Archives and Records 
Administration (NARA) do not maintain records submitted by 
Company K, 196th Infantry Regiment (Co K, 196th Inf Regt) 
during 1952.  The USASCRUR reviewed the Command Report 
covering the period of January 1, 1952 - December 31, 1952, 
submitted by Headquarters, United States Army - Alaska, the 
higher headquarters of Co K, 196th Inf Regt.  The report 
documented that all elements of the unit at major 
installations participated in exercise "Warm Wind" during 
the period from October 16, 1952 - December 8, 1952.  The 
purpose of the exercise was to test air movement of troops 
from the US to Alaska.  The report did not mention aircraft 
incidents that occurred as a result of the exercise or that 
the exercise included flights over Russia.  Available US Army 
casualty data documents that 3509 men were killed in action 
(KIA) or wounded in action (WIA) during October 13, 1952 - 
November 19, 1952, the time period provided by the veteran.  
In order to provide meaningful research into casualties of 
the aircraft incident mentioned by the veteran, he must 
provide their full names.  The USASCRUR did not maintain 
Morning Reports (MR's), DA Form 1, submitted by Co K, 196th 
Inf Regt in 1952, but an MR search might document unit 
casualties as a result of an aircraft incident.



So the stressor development is still incomplete.  The Board 
realizes the veteran has acknowledged being unable to recall 
the names of any of the people involved in the purported 
incident in service, including the pilot and company 
commander allegedly killed in the plane crash, and is unable 
to recall the flight number and base from which the flight 
departed.  Indeed, in response to a July 2002 Board letter 
requesting this additional information, the veteran's 
attorney stated that same month that the veteran had no 
independent means of confirming his stressor and was unable 
to answer the specifics requested (i.e., the names of the 
company commander and comrades who perished, the month and 
year of the flight, and the unit to which he was attached at 
the time).  Also in July 2002, the veteran personally stated 
that he could not recall this information.  

The recent statement from the veteran's attorney in May 2004 
indicating that all relevant evidence already is of record in 
the claims file (C-file), that the veteran has no additional 
evidence to submit, and that he has not received any 
additional medical treatment or care, concerned his claim for 
service connection for a psychiatric disorder other than PTSD 
- which, as mentioned, the RO since has adjudicated and 
denied in June 2004.  Consequently, since the veteran's 
complete service personnel records apparently have not been 
obtained, concerning his claim for PTSD in particular, and 
because, if obtained, they may provide some help in 
identifying the unit to which he was assigned in October and 
November 1952, the Board is continuing its efforts to assist 
him in fully developing this claim before rendering a 
decision on the merits.  Also, since the USASCRUR has 
indicated that a MR search might document unit casualties as 
a result of the alleged aircraft incident, this avenue also 
still needs to be explored.



Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, the RO 
should ensure that the notification requirements 
and development procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully complied 
with and satisfied.   

2.  Contact the SSA and obtain all records from 
that agency concerning the veteran's March 1987 
award of disability benefits, including a copy of 
the decision and any medical records used to make 
the determination, copies of any hearing 
transcripts, etc.  If the RO learns that the 
records sought do not exist or that further 
efforts to obtain them would be futile, this must 
be specifically indicated in the record. 

3.  Obtain the veteran's service personnel 
records.

4.  Also, as suggested by the USASCRUR in its 
reply in November 2003, search for morning 
reports (MRs) of Co K, 196th Inf Regt in 1952 that 
may document unit casualties as a result of the 
alleged aircraft incident.

5.  If, and only if, sufficient information is 
obtained verifying the veteran's alleged 
stressor, schedule him for a VA psychiatric 
examination to determine whether it is at least 
as likely as not that:  (1) he has PTSD and, if 
he does, (2) it is a result of the stressor.  
Send the claims folder to the examiner for a 
review of the veteran's pertinent medical history 
to facilitate making these determinations.



6.  Thereafter, review the claims file.  If any 
requested development is incomplete, take 
corrective action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Then readjudicate the claim in light of any 
additional evidence obtained.  If the claim 
remains denied, prepare a supplemental statement 
of the case (SSOC) and send it to the veteran and 
his attorney.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


